DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2016/0028513 A1).
Consider claims 1, 8 and 15:
Werner discloses a method for acquiring grouping indication information, applying by a terminal device (see Fig. 3 and paragraph 0047, where Werner describes a cellular network which includes a base station and a user equipment (UE); see Fig. 15 and paragraphs 0144-0147, where Werner describes that the UE comprises a processor and a memory which stores program code for the processor), comprising: 
acquiring second-type grouping indication information (see Fig. 13 and paragraphs 0124-0126, where Werner describes that the UE receives a subframe from the base station at step 1310, and two groups of resource elements are determined from the received subframe at step 1320; see Fig. 12 and paragraphs 0120-0122, where Werner describes that the subframe includes information indicating groups of resource elements; see paragraph 0136, where Werner describes different grouping of the resource elements in different subframes), 
wherein the second-type grouping indication information comprises grouping manner indication information and information on resources in a group (see paragraph 0126, where Werner describes that at least two groups of resource elements, thus a grouping manner, are determined from the resource elements of the received subframe, and each group covers multiple consecutive resource elements in the time domain and is distinct from one other group in the frequency domain);
determining a transmission parameter of a reference signal corresponding to the second-type grouping indication information according to the second-type grouping indication information (see Fig. 13 and paragraph 0130, where Werner describes step 1330 in which the UE determines sequence of data symbols from the resource elements of the groups indicated by the received subframe; see paragraph 0137, where Werner describes that the data symbols may be reference symbols); and 
transmitting the reference signal according to the transmission parameter (see Fig. 13 and paragraph 0137, where Werner describes that the reference symbols are transmitted to a decoding processor); 
wherein a resource of the resources in the group comprises a transmission port resource (see Fig. 5 and paragraphs 0060-0063, where Werner describes that the resource element contains information of antenna ports), 
a transmission frequency domain resource (see Fig. 13 and paragraph 0126, where Werner describes that one group of resource elements is distinct from at least one other group of resource elements in the frequency domain), 
a transmission sequence resource (see paragraph 0020, where Werner describes that sequence of data symbols are mapped to the resource elements of one of the groups) and 
a transmission time domain resource (see Fig. 13 and paragraph 0126, where Werner describes that each group of resource elements covers multiple consecutive resource elements in the time domain).
Consider claims 3 and 10: 
Werner discloses the invention of claims 1 and 8 above. Werner discloses: the transmission parameter comprises a multiplexing manner used by the reference signal (see paragraph 0137, where Werner describes that the received subframe includes reference symbols; see paragraph 0044, where Werner describes that the subframe is mapped to OFDM symbols; see paragraph 0042, where Werner describes that other multiplexing schemes than OFDM could also be utilized).
Consider claims 5 and 12: 
Werner discloses the invention of claims 1 and 8 above. Werner discloses: grouping according to a predetermined multiplexing manner (see paragraph 0047, where Werner describes that the resources elements are grouped by a scheduling mechanism).
Consider claims 7, 14 and 18: 
Werner discloses the invention of claims 1, 8 and 15 above. Werner discloses: the second-type grouping indication information further comprises information on a group index set, wherein the group index set comprises at least one group index (see paragraph 0089, where Werner describes an index “o” for bundles of resource elements, where o=0, 1, 2, …, NB-1).
Consider claim 20: 
Werner discloses the invention of claim 8 above. Werner discloses: a base station, comprising: a memory and a processor, wherein the memory stores a computer program, and the computer program is configured to, when executed by the processor, implement the method of claim 8 (see Fig. 15 and paragraphs 0144-0147, where Werner describes the base station that comprises a processor 250 and a memory 260 which stores program code for the processor 250).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2016/0028513 A1), as applied to claims 1, 8 and 15 above, and further in view of Xue et al. (US 2016/0157235 A1).
Consider claims 2, 9 and 16: 
Werner discloses the invention of claims 1, 8 and 15 above. Werner does not specifically disclose: receiving semi-static signaling and acquiring the second-type grouping indication information from the semi-static signaling; or receiving dynamic signaling and acquiring the second-type grouping indication information from the dynamic signaling.
Xue teaches: receiving semi-static signaling and acquiring the second-type grouping indication information from the semi-static signaling; or receiving dynamic signaling and acquiring the second-type grouping indication information from the dynamic signaling (see paragraphs 0020-0021, where Xue describes that a UE receives dynamic signaling sent by a base station, and the UE also receives semi-static signaling sent by the base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving semi-static signaling and acquiring the second-type grouping indication information from the semi-static signaling; or receiving dynamic signaling and acquiring the second-type grouping indication information from the dynamic signaling, as taught by Xue to modify the method of Werner in order to improve carrier resource utilization, as discussed by Xue (see paragraph 0007).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2016/0028513 A1), as applied to claims 1, 8 and 15 above, and further in view of Shimezawa et al. (US 2013/0100888 A1).
Consider claims 4, 11 and 17: 
Werner discloses the invention of claims 1, 8 and 15 above. Werner does not specifically disclose: the transmission parameter comprises a number of space division multiplexing layers used by the reference signal and a transmission beam corresponding to the reference signal, wherein the reference signal comprises a demodulation reference signal.
Shimezawa teaches: a transmission parameter comprises a number of space division multiplexing layers used by a reference signal (see paragraph 0055, where Shimezawa describes layers of Space Division Multiplexing performed by a base station) and a transmission beam corresponding to the reference signal (see paragraph 0046, where Shimezawa describes that the base station transmits downlink signal using beamforming), wherein the reference signal comprises a demodulation reference signal (see paragraph 0086, where Shimezawa describes that the base station transmits a Demodulation Reference Signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the transmission parameter comprises a number of space division multiplexing layers used by the reference signal and a transmission beam corresponding to the reference signal, wherein the reference signal comprises a demodulation reference signal, as taught by Shimezawa to modify the method of Werner in order to transmit data efficiently, as discussed by Shimezawa (see paragraph 0018).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2016/0028513 A1), as applied to claims 1, 8 and 15 above, and further in view of Kakishima et al. (US 2018/0167118 A1).
Consider claims 6, 13 and 19: 
Werner discloses the invention of claims 1, 8 and 15 above. Werner discloses: resource index of a measurement reference signal (see paragraph 0089, where Werner describes an index for a bundle of resource elements; see paragraph 0045, where Werner describes that the bundle of resource elements is used to transmit reference symbols for channel measurement).
Werner does not specifically disclose: a measurement reference signal transmitted by the terminal device.
Kakishima teaches: a measurement reference signal transmitted by a terminal device (see paragraph 0009, where Kakishima describes a channel measurement reference signal that is transmitted from a user terminal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a measurement reference signal transmitted by the terminal device, as taught by Kakishima to modify the method of Werner in order to achieve higher diversity gain, as discussed by Kakishima (see paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631